Citation Nr: 0215796	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty for 
training from June to December 1963.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, 
which, in pertinent part, denied a rating in excess of 20 
percent for residuals of a left ankle injury.  The claims 
folder was transferred to the RO in Denver, Colorado.  

In the March 1999 rating decision, the RO also considered 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and entitlement to a temporary total rating based on a need 
for convalescence.  In his notice of disagreement with the 
March 1999 decision, the veteran limited the appeal to the 
issue of an increased rating for residuals of a left ankle 
injury. 


FINDINGS OF FACT

The veteran's service-connected residuals of a left ankle 
injury are symptomatic, with mild swelling and chronic pain; 
but more than marked limitation of motion is not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent rating for residuals of a 
left ankle injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5271 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied a rating in excess of 20 percent for 
residuals of a left ankle injury in March 1999.  The case has 
now been reviewed under the VCAA.  The veteran was advised of 
this in a rating decision and a supplemental statement of the 
case (SSOC) issued in April 2002.  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  Well-groundedness is not an issue.  
In the March 1999 RO decision, in a statement of the case 
issued in May 1999, and in SSOCs issued in December 1999 and 
April 2001, the veteran was given notice of the information 
and medical evidence necessary to establish entitlement to an 
increased rating for residuals of a left ankle injury, and of 
what was of record.  In an April 2001 letter, he was advised 
of his and VA's respective responsibilities in the 
development of the evidence.  

The RO has obtained the veteran's service medical records and 
all identified records of private medical care providers, and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  As noted, 
in April 2002, the RO reviewed this case under the VCAA and 
notice was sent to the veteran.  In sum, development is 
complete to the extent possible; VA duties to inform and 
assist are met; and the veteran is not prejudiced by the 
Board's review of the case based on the current record. 

Background

The veteran was treated for a left ankle injury in August 
1963.  He stepped in a hole and twisted his ankle while on 
active duty.  A private osteopath reported both a sprain and 
a bone separation.  Subsequent VA X-rays established that 
there had been no fracture.  By a September 1964 rating 
decision, the RO granted service connection for residuals of 
a left ankle injury, rated noncompensable.  In June 1965, the 
RO increased the rating to 10 percent.   In December 1994, a 
20 percent rating was assigned.  

Essentially, the veteran contends that his residuals of a 
left ankle injury are more severe than reflected by the 
current 20 percent evaluation. 

January 1996 computed tomography scan revealed osseous 
structures of the left ankle which were remarkable for a tiny 
rounded cystic area in the distal fibula, representing either 
a benign cortical bone cyst or a cyst secondary to trauma.  
It was well-corticated and had the appearance of a benign 
lesion.  There was some very minimal osteophyte formation of 
the ankle consistent with degenerative disease.  Calcaneal 
osseous spurs were seen.  There was no evidence of occult 
fracture, dislocation, or malignant process.  

Records from a VA medical facility show that the veteran 
underwent arthrotomy and chondroplasty of the left ankle in 
January 1997.  A November 1997 outpatient record shows that 
range of motion of the veteran's left ankle was to 5 degrees 
on dorsiflexion and to 20 degrees on plantar flexion.  

VA outpatient records dated from January 1996 to April 2001 
report treatment the veteran received for continuing 
complaints of left ankle pain and swelling.  Diagnoses in the 
outpatient records include, in pertinent part, degenerative 
joint disease of the left ankle, and status post-drilling of 
osteochondritis dissecans lesion of the left ankle.  

On VA examination in November 1998, the veteran reported that 
he had not been able to perform his work as a farmer since 
January 1997, due to pain he had since his underwent the 
January 1997 surgical procedures on his left ankle.  He 
complained of sharp, stabbing pain when he stepped down on 
the anterior and lateral left ankle area, with occasional 
related shin pain.  Examination revealed that he was unable 
to duck walk or squat.  The physician reported that the 
veteran's ankle was fixed and rigid.  There was weakness in 
the left ankle and foot area, and the veteran was unable to 
bear weight on it.  X-rays of the left ankle revealed mild 
spurring at the margins of the tibial plafond, with no 
evidence of fracture.  The physician's assessment was as 
follows:

Severe subjective complaints and story of 
multiple repairs [of the veteran's] left 
ankle after fracture in boot camp.  This 
is very disabling, [the veteran] has had 
to sell his farm, and cannot do any type 
of work where he would have to be up and 
down stairs.  However, as the records 
were not made available for my review and 
x-rays shown no evidence of fracture (but 
does have what appear to be surgical 
scars), I cannot offer a diagnosis at 
this time.  

On VA examination in December 1999, it was noted that the 
veteran had to wear a splint and use a cane since the January 
1997 surgical procedures.  He complained of a constant, 
tingling pain in the left ankle, which became worse in cold 
weather or when he bore weight on it or ambulated.  The 
veteran stated he could walk approximately one block before 
needing to sit to reduce pain back to its chronic level.  
Sometimes experienced a shooting pain down the lateral aspect 
of the left ankle and foot, and there was an area on the 
lateral aspect of the left ankle where he felt severe pain 
even with light pressure. Examination revealed two scars over 
the lateral aspect of the left ankle that were well-healed, 
with no tenderness, redness, or induration.  Tenderness was 
noted approximately 1 centimeter anterior and 2 centimeters 
inferior to the tip of the lateral malleolus.  The left ankle 
had no dorsiflexion, and plantar flexion was to 25 degrees.  
The veteran walked 500 feet with his cane and his ankle brace 
on.  He walked with a limp and it was evident that it was 
painful for him to ambulate.  Range of motion of the left 
ankle was assessed at the completion of the walk, and 
remained from 10 to 25 degrees of plantar flexion, for 15 
degrees of total motion.  The left ankle was stressed in 
anterior-posterior and inversion-eversion manners, and the 
ligaments were intact.  There were no edema, redness, or 
swelling of the left ankle or foot.  There was a particularly 
heavy callus formation over the head of the first metatarsal, 
which confirmed abnormal weightbearing characteristics of the 
left foot, as the veteran was bearing more weight and 
pressure over the metatarsal heads due to the restricted 
range of motion.  

At the June 2000 personal hearing, the veteran testified that 
he has constant left ankle pain that worsens when he walks 
and when the weather changes.  He stated that he can walk 
approximately 500 feet before having to stop and rest.  Using 
the ankle brace aggravated his left ankle condition, and 
using a cane hurt his shoulder.  He was told that fusion was 
the only surgical option, but that even that procedure might 
not produce a good result.  He testified that he had to sell 
a farm because his ankle disability prevented him from 
tending the farm, and had to quit a job as a security guard 
because of the pain he experienced when walking.  He also 
gave up recreational activities such as fishing and hunting.  

On VA examination in May 2001, the veteran complained of 
daily pain and swelling.  He denied any "tricking" of the 
ankle.  He reported that his left ankle pain worsened on 
walking or impact exercises, and improved with rest and 
Darvocet.  Examination revealed some mild swelling over the 
lateral malleolus and some tenderness anterior to the lateral 
malleolus.  Range of motion was to 10 degrees on dorsiflexion 
and to 15 degrees on plantar flexion.  Pain was noted with 
the onset of motion and continuing throughout.  He could 
evert 30 degrees and invert 20 degrees with the same 
parameters for pain.  The left ankle range of motion remained 
the same after repetitive motion.  The diagnosis, in 
pertinent part, was degenerative joint disease of the left 
ankle, with no laxity, mild swelling, and chronic pain.  X-
rays showed no acute abnormalities, but revealed some 
irregularity of the lateral malleolus suggesting an old 
healed fracture, which had healed in normal alignment. 
Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In regard to any request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's left ankle disability is currently rated under 
the code pertaining to limitation of ankle motion, C.F.R. § 
4.71a, Code 5271, which provides that a 10 percent rating is 
warranted where there is moderate limitation of motion.  A 20 
percent rating is warranted where there is marked limitation 
of motion.  20 percent is the maximum rating under Code 5271.  
To warrant a rating in excess of 20 percent for the veteran's 
left ankle disability, the ankle would have to be manifested 
by ankylosis.  38 C.F.R. § 4.71a, Code 5270.

38 C.F.R. § 4.71, Plate II, reflects that normal dorsiflexion 
of the ankle is from zero to 20 degrees, and normal plantar 
flexion is from zero to 45 degrees.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; Schafrath, 1 Vet. App. 589.

Here, the reports of VA examinations reflect that the 
limitation of motion of the veteran's left ankle is fairly 
characterized as marked in degree.  The Board is cognizant 
that the veteran experiences right ankle pain and occasional 
swelling.  The clinical findings clearly support the 20 
percent rating currently assigned for a left ankle disability 
under Code 5271.  The analysis progresses to the possibility 
of a higher rating under Code 5270.  As ankylosis of the 
ankle is not shown even with consideration of such factors as 
loss of motion/function due to pain or on flare-ups, a rating 
in excess of 20 percent under Code 5270 is not warranted.

An increased rating on an extraschedular basis would be for 
consideration if the case presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  Here, the evidence does 
not show that the residuals of the veteran's left ankle 
injury have resulted in any hospitalizations since he 
underwent surgical procedures in January 1997.  There is no 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating would not be appropriate.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of resolving reasonable doubt in his 
favor does not apply.


ORDER

A rating in excess of 20 percent for residuals of a left 
ankle injury is denied.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

